DETAILED ACTION
Claims 1-20 are pending in the instant application. The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .

Electronic Communications
If the Applicant desires to communicate with the Examiner via electronic communications, Applicant must file a PTO/SB/439 “Authorization for Internet Communications in a Patent Application” via EFS Web and be entered into the record before the Examiner is allowed to use electronic communications. See MPEP 502.03. A PTO/SB/439 is available at www.uspto.gov/sites/default/files/ documents/sb0439.pdf

Interview Request
The Examiner believes an interview (preferably including the participation of the inventor) would be beneficial at this point in the prosecution.  If the Applicant agrees, the Applicant is encouraged to speak with the Examiner prior to responding to this Office action.  Applicant should contact the Examiner directly by email at leland.marcus@uspto.gov (only after filing a PTO/SB/439, see above) or by phone at 571-270-1819 in order to schedule an interview.

Examiner’s Note - Classification
The instant application as a whole is classified in CPC Class G06Q (Data Processing Systems or Methods, Specially Adapted for Administrative, Commercial, Financial, Managerial, Supervisory, or Forecasting Purposes) Group 30/0201 (Market data gathering, market analysis or market modelling).
Some individual aspects of the instant application are classified into CPC Class G06F (Electrical Digital Data Processing) Group 16/2379 (Updates performed during online database operations; commit processing).
The instant application is examined under this classification into business methods.  Amendments more directed towards CPC Class G06F may result in a finding of election by original presentation.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As to claims 1-20, the independent claims recite: 
evaluating, using an evaluation algorithm, whether bias exists for each treatment group of two or more treatment groups created from members remaining in the audience after removing certain members of the audience

This element is indefinite as it lacks antecedent basis for the “treatment group”. For purposes of examination, the claim element will be read as being two separate steps, as such:
creating two or more treatment groups from members remaining in the audience after removing certain members of the audience;
evaluating, using an evaluation algorithm, whether bias exists for each treatment group; 

As to claims 1-20, the independent claims recite: 
launching the experiment on the members remaining in the audience;

This element is indefinite because there is uncertainty with regard to the relationship between the treatment group and the “members remaining in the audience”, namely if one group is contained within the other or completely excluded from the other. For purposes of examination, the claim element will be read as being two separate steps, as such:
If no bias exists, launching the experiment on the two or more treatment groups; 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. The claims as a whole do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea.

ANALYSIS
In the original Mayo analysis, the Supreme Court only had two steps, Step 1 and Step 2. In Alice, the Supreme Court split the second step into two parts, Step 2A and Step 2B. In the 2019 Patent Eligibility Guidance and later updated in the October 2019 Update: Subject Matter Eligibility (collectively the 2019 PEG), the USPTO split Step 2A into two prongs, Step 2A – Prong One and Step 2A – Prong Two. The Examiner will analyze the claims for patent eligibility in accordance with this four-part two-step analysis.

STEP 1:
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class. Based on a facial reading of the claim elements, claims 1-20 fall within a statutory class of process, machine, manufacture, or composition of matter.

STEP 2:
Step 2 developed into the following analysis based on the case history and the USPTO’s reaction to the case history discussed above. Independent claim 1 is used as a representative claim for this analysis.

STEP 2A:
In accordance with the 2019 PEG, Step 2A of the Alice/Mayo analysis is now analyzed as the Revised Step 2A using two sequential prongs.

STEP 2A – Prong One
Step 2A – Prong One looks at the claim to see if it recites a judicial exception, either a law of nature, natural phenomenon, or an abstract idea. For the claim to be directed to an abstract idea, it must fall into one or more of three groupings: Mathematical Concepts, Certain Methods of Organizing Human Activity, or Mental Processes. If distinct abstract ideas can be identified from the different groupings, then a different basis of rejection is made for each separate abstract idea. 
Mathematical Concepts are mathematical relationships, mathematical formulas or equations, or mathematical calculations. This type of abstract idea is shown in claim 1 by:
creating two or more treatment groups from members remaining in the audience after removing certain members of the audience;

These steps are abstract in nature because they are directed towards the mathematical calculations associated with statistical analysis to determine if a subset is statistically similar to an overall group. Thus, claim 1 recites the abstract idea of a Mathematical Concept. See MPEP 2106.04(a)(2)I.

Certain Methods of Organizing Human Activity are fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
This type of abstract idea is shown in claim 1 by:
generating an audience list table comprising one or more identifications (IDs) for each member of an audience, wherein the one or more IDs link to one or more identification (ID) levels;

removing, using identification (ID) mapping, each member of the audience who has an ID that does not satisfy one or more constraints of the one or more ID levels based on the one or more pre-designed test parameters

These steps are abstract in nature because they are directed towards the commercial interaction associated with selecting a focus or treatment group and audience for conducting a market research. Thus, claim 1 recites the abstract idea of Certain Methods of Organizing Human Activity. See MPEP 2106.04(a)(2)II.

Mental Processes are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). If the broadest reasonable interpretation of a claim limitation includes performance of the limitation in the mind (but for the recitation of generic computer components), then claim limitation still recites a mental process. This type of abstract idea is shown in claim 1 by:
receiving, from a user, one or more pre-designed test parameters of an experiment designed to test at least one marketing strategy for at least one marketing channel;

launching the experiment on the members remaining in the audience

These steps are abstract in nature because they are directed towards concepts performed in the human mind such as designing an experiment in order to conduct market research. Thus, claim 1 recites the abstract idea of a Mental Process. See MPEP 2106.04(a)(2)III.

The Examiner reviewed the remaining rejected claims under Step 2A – Prong One. The remaining claims identified further distinct abstract ideas of:
assigning the one or more IDs to the one or more ID levels, wherein the ID levels are categorized into one or more hierarchical levels in a hierarchical structure,

wherein:
each ID in a higher hierarchical level maps to one or more IDs m a lower hierarchical level

the each ID in a lower hierarchical level maps at most to one ID in a higher hierarchical level.

determining, by using a statistical algorithm, a minimum sample size of the audience based on the set of baseline KPIs and the remaining members in the audience list table, wherein a probability of a false positive for the minimum sample size is below 5 percent.

These steps are abstract in nature because they are directed towards the Mathematical Concepts associated with organizing data according to a hierarchical structure and the Mathematical Concepts associated with conducting statistical analysis.
STEP 2A – Prong 2:
Step 2A – Prong 2 is directed to determining if the claims recite any additional elements beyond the identified abstract idea and if those additional elements are integrated into a practical application. The additional elements must "transform the nature of the claim" into a patent-eligible application of the abstract ideas identified in Step 2A – Prong One. Step 2A – Prong 2 does not consider if the limitations are well-understood, routine, or conventional.
All the additional elements recited in claim 1 are:
A system comprising:

one or more processors

one or more non-transitory computer-readable media storing computing instructions configured to run on the one or more processors and perform:

causing at least one result of the experiment to be displayed on at least one user interface of at least one user electronic device.

The Examiner evaluated these additional elements individually and in combination to determine whether they integrate the exception into a practical application in accordance with MPEP 2106.04(d)II. The claims do not integrate a practical application of the abstract idea because these additional elements are only recited as executing the steps of the identified abstract idea, the additional elements of claim 1 only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea.
Thus, claim 1 does not integrate the abstract ideas identified in Step 2A – Prong One into a practical application at Step 2A – Prong Two. See MPEP 2106.04(d)

The Examiner reviewed the remaining rejected claims under Step 2A – Prong Two. The additional elements in the remaining claims only included those identified above.
As these additional elements are only recited as executing the steps of the identified abstract idea, the further additional elements only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. 

STEP 2B:
Step 2B concerns analyzing the additional elements identified in Step 2A – Prong Two to determine if they raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. Step 2B considers if the limitations are well-understood, routine, or conventional.
Claim 1 recites the additional elements identified above at Step 2A – Prong Two. In particular, the well-understood, routine, and conventional nature of the additional elements is shown by Applicant’s disclosure at paragraphs 21-30 and fig 1-3.  
As these additional elements are only recited as executing the steps of the identified abstract idea, the additional elements of claim 1 only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
Thus, claim 1 does not include additional elements that raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. 

The Examiner reviewed the remaining rejected claims under Step 2B. The additional elements in the remaining claims only included those identified above. As these additional elements are only recited as executing the steps of the identified abstract idea, the further additional elements only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 

CONCLUSION
The claims as a whole are directed to an abstract idea and do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea. Therefore, claims 1-20 are not patent eligible under the Alice/Mayo analysis. 

For more information, see the “35 U.S.C. 101 Examination Guidance and Training Materials” available at http://ptoweb.uspto.gov/patents/exTrain/101.html. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moran, US 2017/0039590, in view of Malek, US 2006/0004621.

NOTE: 	Bold text is unamended claim language
    	Bold underlined text is amended claim language.

AS TO CLAIM 1 
A system comprising:
one or more processors; and
one or more non-transitory computer-readable media storing computing instructions configured to run on the one or more processors and perform:
Moran teaches a computer embodiment (paragraph 61) 

receiving, from a user, one or more pre-designed test parameters of an experiment designed to test at least one marketing strategy for at least one marketing channel;
Moran teaches a test parameters (paragraphs 167, 177, and fig 13) 

generating an audience list table comprising one or more identifications (IDs) for each member of an audience, wherein the one or more IDs link to one or more identification (ID) levels;
Moran teaches identifying the population to conduct the market research upon (paragraphs 236) 

removing, using identification (ID) mapping, each member of the audience who has an ID that does not satisfy one or more constraints of the one or more ID levels based on the one or more pre-designed test parameters;
Moran teaches applying constraints to the potential respondent population (paragraph 87). Moran then discusses selecting viable otters (paragraph 88).

creating two or more treatment groups from members remaining in the audience after removing certain members of the audience;
Moran teaches segmentation into groups (paragraph 97)

evaluating, using an evaluation algorithm, whether bias exists for each treatment group; 
Moran teaches concerning identifying bias in the construction of the design of experiments (paragraphs 196 and 213), but does not explicitly teach concerning evaluating bias in the respondent groups. However, Malek teaches concerning assessing bias in survey respondents (paragraphs 53 and 56 and figs 3B and 3C).
Moran and Malek are both directed to conducting market research. As such, they are complementary art. Each technique taught operates as its own discrete process and combining the processes results in the predictable outcome of better market research.
It would be obvious to one skilled in the art at the time of the invention to combine Moran and Malek.  The rationale is that the claimed invention is simply a combination of old elements, and in the combination each element performs the same function as it does separately, and the results of the combination are predictable.  See MPEP 2143(A).

If no bias exists, launching the experiment on the two or more treatment groups;
Moran (paragraph 87) teaches conducting tests.

causing at least one result of the experiment to be displayed on at least one user interface of at least one user electronic device.
Moran teaches concerning returning output to the user (paragraph 88) as well as selecting viable otters. 

AS TO CLAIM 2 (of 1) 
wherein the computing instructions are further configured to run on the one or more processors and perform:
assigning the one or more IDs to the one or more ID levels, wherein the ID levels are categorized into one or more hierarchical levels in a hierarchical structure, wherein:
each ID in a higher hierarchical level maps to one or more IDs in a lower hierarchical level;
the each ID in a lower hierarchical level maps at most to one ID in a higher hierarchical level.
Moran teach concerning hierarchical levels in identifying potential criteria for selecting respondents (paragraph 120 and fig 4).

AS TO CLAIM 3 (of 2) 
wherein:
each hierarchical level comprises a same ID hashed in a different format;
each ID level is linked to a particular algorithm.
Moran teach concerning hierarchical levels in identifying potential criteria for selecting respondents (paragraph 120 and fig 4).

AS TO CLAIM 4 (of 2) 
wherein the one or more ID level comprise at least one of: user account identification (ID) linked to historical transaction data; an email identification (ID) linked to at least one household, wherein the at least one household comprises one or more users; or a method of payment linked to the at least one household.
Moran teach concerning hierarchical levels in identifying potential criteria for selecting respondents (paragraph 120 and fig 4).

AS TO CLAIM 5 (of 1) 
wherein using the ID mapping comprises: 
mapping a primary key for the audience list table to each of the one or more IDs for respective members of the audience.
Moran teach concerning hierarchical levels in identifying potential criteria for selecting respondents (paragraph 120 and fig 4).

AS TO CLAIM 8 (of 1) 
wherein the computing instructions are further configured to run on the one or more processors and perform:
before evaluating whether pre-existing bias exists, randomizing the members remaining in the audience by splitting the audience list table into the two or more treatment groups
wherein randomizing comprises automatically identifying, using a randomization key, the members remaining in the audience.
Moran teach concerning randomization (paragraphs 227 and 243-247 and figs 19A and B).

AS TO CLAIM 9 (of 1) 
wherein using the evaluation algorithm comprises:
inputting a respective number of success events from a first treatment group and a second treatment group
inputting a first size of the first treatment group and a second size of the second treatment group
outputting a value level for evaluating whether the bias exists for the first treatment group and the second treatment group.
Moran teaches concerning identifying bias in the construction of the design of experiments (paragraphs 196 and 213), but does not explicitly teach concerning evaluating bias in the respondent groups. However, Malek teaches concerning assessing bias in survey respondents (paragraphs 53 and 56 and figs 3B and 3C).

AS TO CLAIM 10 (of 1) 
wherein the computing instructions are further configured to run on the one or more processors and perform:
after completing the experiment, repeating evaluating whether the bias exists for each treatment group of the two or more treatment groups.
Moran teaches concerning identifying bias in the construction of the design of experiments (paragraphs 196 and 213), but does not explicitly teach concerning evaluating bias in the respondent groups. Moran further teaches concerning repeated evaluations (paragraphs 69 and 241). However, Malek teaches concerning assessing bias in survey respondents (paragraphs 53 and 56 and figs 3B and 3C).

AS TO CLAIMS 11-15 and 18-20 
The claims recite elements substantially similar to those recited in claims 1-5 and 8-10. Thus, the art and rationale of claims 1-5 and 8-10 applies. 

Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Moran, US 2017/0039590, in view of Malek, US 2006/0004621, in further view of official notice.
AS TO CLAIM 6 (of 1) 
wherein the computing instructions are further configured to run on the one or more processors and perform:
generating a set of baseline key performance indicators (KPIs);
inputting the set of baseline KPIs and the remaining members in the audience list table;
determining, by using a statistical algorithm, a minimum sample size of the audience based on the set of baseline KPIs and the remaining members in the audience list table, wherein a probability of a false positive for the minimum sample size is below 5 percent.
Moran teaches concerning performance indicators (paragraphs 253-254 and 267-268) and statistical analysis (paragraph 104) and concerning false positives (paragraphs 73 and 163). Moran does not explicitly teach concerning r < .05, but the Examiner takes official notice that this criteria is old and well known in the art at the time of the application as a breakpoint for statistical significance. 

AS TO CLAIM 7 (of 6) 
wherein a probability of a false negative for the minimum sample size is below 80 percent.
Moran teaches concerning performance indicators (paragraphs 253-254 and 267-268) and statistical analysis (paragraph 104) and concerning false positives (paragraphs 73 and 163). Moran does not explicitly teach concerning false negatives or 80% threshold, but the Examiner takes official notice that false negatives and this criteria are both old and well known in the art at the time of the application as a breakpoint for statistical significance. 

AS TO CLAIMS 16-17 
The claims recite elements substantially similar to those recited in claims 6-7. Thus, the art and rationale of claims 6-7 applies. 

Examiner's Note 
Regarding KSR for rejections under 35 U.S.C. 103. In replying to this action, the Examiner requests Applicant include a line of argument (in the alternative, if desired) following one of the lines of reasoning given by the Court in the KSR decision:
(1) one of ordinary skill in the art could not have combined the claimed elements by known methods (e.g., due to technological difficulties);
(2) the elements in combination do not merely perform the function that each element performs separately; or
(3) the results of the claimed combination were unexpected.

Arguments along these lines of reasoning are given great consideration in overcoming a finding of obviousness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leland  whose telephone number is (571)270-1819 and email address is leland.marcus@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on accessing the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leland Marcus/
Primary Examiner
Art Unit 3623